Citation Nr: 1003341	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-36 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from April 1971 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in September 2009.  A transcript of the 
hearing has been associated with the claim file.


FINDING OF FACT

A sinus disability was first manifest in service.


CONCLUSION OF LAW

Service connection for a sinus disability is warranted.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An enlistment examination of January 1971 notes the Veteran's 
nose and sinuses as normal.  In the accompanying Report of 
Medical History the Veteran denied any history of sinusitis 
and nose trouble.

Service treatment records of July 1971 show that the Veteran 
was admitted into the hospital for treatment of left frontal 
headaches in June 1971.  It was noted that sinus x-rays 
showed a left frontal sinus density.  The records further 
noted that the Veteran reported a history of having repeated 
nasal trauma in the past.  Surgery, a frontal trephine 
operation, was performed as part of treatment.  The final 
diagnosis upon discharge was acute left frontal sinusitis and 
partial left nasofrontal duct occlusion.  Both diagnoses 
noted that they did not exist prior to entry (DNEPTE).  An 
addendum noted that the Veteran was given weekend liberty in 
preparation for his final discharge and he returned with an 
acute pain in the left frontal area after having flown 
between Detroit and the Great Lakes Naval Hospital.  He was 
given a diagnosis of left frontal sinus, bauro-trauma, 
DNEPTE.  

Service treatment records of July 1971 note repeated 
complaints and treatment for sinusitis.  An ear, nose and 
throat specialist (ENT) consult of July 1971 noted that the 
Veteran would continue on decongestants and would be re-
evaluated for discharge after boot camp.

A Medical Board was conducted in August 1971 for 
consideration of discharge due to a primary diagnosis of left 
chronic frontal sinusitis which existed prior to enlistment 
(EPTE).  The recommendation was to discharge the Veteran for 
erroneous enlistment.  It was noted that the condition 
existed prior to entry and was not aggravated by service.  
The Board determined that the condition existed prior to 
enlistment based on the Veteran's assertion that he had the 
condition prior to enlistment.

Initially, the Board notes that despite the Medical Board's 
finding that the Veteran's sinusitis existed prior to service 
based on his assertions of the same, the Veteran's 
allegations of preexisting nasal problems in service are 
insufficient to establish a pre-existing disability of 
sinusitis.  See generally Espiritu, 2 Vet. App. at 494; 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly, the 
Board notes his entrance examination did not note any nose 
problem and in fact noted his sinuses to be normal, and in 
the accompanying Report of Medical History the Veteran denied 
any prior sinusitis.  Thus, the presumption of soundness must 
attach to this case.  38 U.S.C.A. § 1111.  

As noted above, the Veteran's service treatment records 
document that, the Veteran was diagnosed with sinusitis in 
service which was noted did not exist prior to enlistment.  
Thus, the competent evidence demonstrates the onset of 
sinusitis in service.

The RO has denied the claim on the basis that the Veteran's 
sinusitis pre-existed service and was not aggravated by 
service.  However, as noted above, the Board has determined 
that the presumption of soundness attaches in the present 
case and therefore, the sinus condition is not deemed to have 
pre-existed service.  

Furthermore, the Veteran testified at the hearing of 
September 2009 that he has continued to have sinus problems 
with headaches since service.  He testified that the problems 
have been persistent and chronic since service without much 
interruption.  This Veterans law Judge had the opportunity to 
observe the Veteran at the hearing and finds his testimony to 
be credible.  Moreover, the Veteran is competent to state 
that he has had headaches and sinus trouble since service as 
these are lay observable symptoms.  See Layno, supra, and 
Jandreau, supra.  Therefore, the Board finds that there is 
competent evidence of a sinus disability and of continuity of 
symptomatology since service.

In sum, there is evidence of sinusitis in service and since 
service.  Moreover, the Board finds that the evidence is 
indisputable that the Veteran's sinusitis first manifested in 
service.  Finally, there is competent evidence of continuity 
of symptomatology since service.  Therefore, service 
connection for a sinus disability is warranted.  




ORDER


Service connection for a sinus disability is granted.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


